EXHIBIT 10.52

 

CONVERTIBLE PROMISSORY NOTE

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (ll) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDINGTHEFOREGOING, THE SECURITIES MAYBE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 

Issue Date: March' Principal Amount: $52,500.00

Interest Rate: 9%, per annum

Maturity Date: March ' Original Issue Discount: 10%

 

CONVERTIBLE PROMISSORY NOTE

 

FOR VALUE RECEIVED, Eventure Interactive, Inc., a Nevada corporation
(hereinafter called the "Borrower"), hereby promises to pay to the order of
River North Equity LLC, an Illinois limited liability company, or its registered
assigns (the "Holder") the sum of $52,500.00 together with any interest as set
forth herein, on March 20 I 6 (the "Maturity Date"), and to pay interest on the
unpaid principal balance hereof at the rate of nine percent (9%) per annum (the
"Interest Rate") from the date hereof (the "Issue Date") until the same becomes
due and payable, whether at the Maturity Date or upon acceleration or by
prepayment or otherwise. This Note may not be prepaid in whole or in part except
as otherwise explicitly set forth herein. Any amount of principal or interest on
this Note, which is not paid when due, shall bear interest at the rate of
sixteen percent (16%) per annum from the due date thereof until the same is paid
("Default Interest") and shall be subject to a partial penalty at the rate of
five percent (5%) on the outstanding principal and accrued interest under this
Note ("Partial Penalty Payment"). Interest shall commence accruing on the date
that the Note is fully paid by the Holder and shall be computed on the basis of
a 365-day year and the actual number of days elapsed. All payments due hereunder
(to the extent not converted into Borrower's common stock, $0.001 par value per
share (the "Common Stock")) in accordance with the terms hereof shall be made in
lawful money of the United States of America. All payments shall be made at such
address, as Holder shall hereafter give to Borrower by written notice made in
accordance with the provisions of this Note. Whenever any amount expressed to be
due by the terms of this Note is due on any day which is not a business day, the
same shall instead be due on the next succeeding day which is a business day and
in the case of any interest payment date which is not the date on which this
Note is paid in full, the extension of the due date thereof shall not be taken
into account for purposes of determining the amount of interest due on such
date. As used in this Note, the term "business day" shall mean any day other
than a Saturday, Sunday or a day on which commercial banks in the city of New
York, New York are authorized or required by law or executive order to remain
closed. Each capitalized term used herein, and not otherwise defined, shall have
the meaning ascribed thereto in that certain Convertible Note Purchase Agreement
dated the date hereof, by and between Borrower and Holder, pursuant to which
this Note was originally issued (the "Purchase Agreement").

 



Borrower__________   Holder _________



 

1

 

 

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of Borrower and will not impose personal liability upon
Holder thereof

 

The following terms shall apply to this Note:

 

ARTICLE I.CONVERSION RIGHTS

 

1.1 Conversion Right. 180 days following the Issue Date and until this Note is
no longer outstanding, this Note shall be convertible, in whole or in part, into
shares of Common Stock (as such Common Stock exists on the Issue Date, or any
shares of capital stock or other securities of Borrower into which such Common
Stock shall hereafter be changed or reclassified) at the option of the Holder,
at any time and from time to time, at the conversion price (the "Conversion
Price") determined as provided herein (a "Conversion"); provided, however, that
in no event shall Holder be entitled to convert any portion of this Note in
excess of that portion of this Note upon conversion of which the sum of (1) the
number of shares of Common Stock beneficially owned by Holder and its affiliates
(other than shares of Common Stock which may be deemed beneficially owned
through the ownership of the unconverted portion of the Notes or the
un-exercised or unconverted portion or any other security of Borrower subject to
a limitation on conversion or exercise analogous to the limitations contained
herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Note with respect to which the determination
of this proviso is being made, would result in beneficial ownership by Holder
and its affiliates of more than 9.99% of the outstanding shares of Common Stock.
For purposes of the proviso to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), and Regulations 13D
thereunder, except as otherwise provided in clause (1) of such proviso,
provided, further, however that the limitations on conversion may be waived by
Holder upon, at the election of Holder, not less than 61 days' prior notice to
Borrower, and the provisions of the conversion limitation shall continue to
apply until such 61st day (or such later date, as determined by Holder, as may
be specified in such notice of waiver). Should Borrower fail to eliminate any
prohibitions under applicable law or the rules or regulations of any stock
exchange, inter-dealer quotation system or other self-regulatory organization
with jurisdiction over Borrower or any of its securities on Borrower's ability
to issue shares of Common Stock, in lieu of any right to convert this Note as
described in this Section 1.1, this will be considered an Event of Default under
Section 3.2 of the Note.

 



Borrower__________   Holder _________



 

2

 

 

The number of shares of Common Stock to be issued upon each conversion of this
Note shall be determined by dividing the Conversion Amount (as defined below) by
the applicable Conversion Price then in effect on the date specified in the
notice of conversion, in the form attached hereto as Exhibit C (the "Conversion
Notice"), delivered to Borrower by Holder in accordance with Section 1.4 below;
provided that the Conversion Notice is submitted by facsimile or e-mail (or by
other means resulting in, or reasonably expected to result in, notice) to
Borrower before 6:00 pm New York, New York time on such conversion date (the
"Conversion Date"). The term "Conversion Amount" means, with respect to any
conversion of this Note, the sum of (1) the principal amount of this Note to be
converted in such conversion plus (2) at Borrower's option, accrued and unpaid
interest, if any, on such principal amount at the interest rates provided in
this Note to the Conversion Date, plus (3) at Borrower's option, Default
Interest and Partial Penalty Payment, if any, on the amounts referred to in the
immediately preceding clauses (1) and/or (2) plus (3) at Holder's option, any
amounts owed to Holder pursuant to Sections 1.3 and 1.4(g) hereof.

 

1.2 Conversion Price

 

1.2(a) Calculation of Conversion Price: The Conversion Price shall equal the
Variable Conversion Price (as defined herein) (subject to equitable adjustments
for stock splits, stock dividends or rights offerings by Borrower relating to
Borrower's securities or the securities of any subsidiary of Borrower,
combinations, recapitalization, reclassifications, extraordinary distributions
and similar events). As used in this Agreement, the "Variable Conversion Price"
shall mean 60% multiplied by the Market Price (as defined herein) (representing
a discount rate of 40%) if Conversion Shares are transferred to Holder's
brokerage account through OWAC. If Conversion Shares cannot be transferred to
Holder's brokerage account through OWAC then the Variable Conversion Price shall
mean 50% multiplied by the Market Price (representing a discount rate of 50%).
"Market Price" means the lowest price the Common Stock was traded for on the
OTCQB, or other applicable Trading Market, as reported by a reliable reporting
service (e.g. Bloomberg LP) during the 20 Trading Days immediately preceding the
Conversion Date, or if no such price is available in the foregoing manner, the
lowest closing bid price quoted for the Common Stock by any of the market makers
during such 20 Trading Days. If the Market Price for the Common Stock is not
available in any of the manners provided above, then it shall mean the fair
market value as mutually determined by the Company and the Holder. "Trading Day"
shall mean any day on which the Common Stock is tradable for any period on the
OTCQB, or any other Trading Market on which the Common Stock is then being
traded.

 



Borrower__________   Holder _________



 

3

 

 

1.2(b) Conversion Price During Major Announcements: Notwithstanding anything
contained in Section 1.2(a) to the contrary, in the event Borrower (i) makes a
public announcement that it intends to consolidate or merge with any other
corporation (other than a merger in which Borrower is the surviving or
continuing corporation and its capital stock is unchanged) or sell or transfer
all or substantially all of the assets of Borrower or (ii) n,to purchase 50% or
more of Borrower's Common Stock (or any other takeover scheme) (the date of the
announcement referred to in clause (i) or (ii) is hereinafter referred to as the
"Announcement Date"), then the Conversion Price shall, effective upon the
Announcement Date and continuing through the Adjusted Conversion Price
Termination Date (as defined below), be equal to the lower of (x) the Conversion
Price which would have been applicable for a Conversion occurring on the
Announcement Date and (y) the Conversion Price that would otherwise be in
effect. From and after the Adjusted Conversion Price Termination Date, the
Conversion Price shall be determined as set forth in this Section 1.2(b). For
purposes hereof, "Adjusted Conversion Price Termination Date" shall mean, with
respect to any proposed transaction or tender offer (or takeover scheme) for
which a public announcement as contemplated by this Section 1.2(b) has been
made, the date upon which Borrower (in the case of clause (i) above) or the
person, group or entity (in the case of clause (ii) above) consummates or
publicly announces the termination or abandonment of the proposed transaction or
tender offer or takeover scheme) which caused this Section 1.2(b) to become
operative.

 

1.3 Authorized Shares. Borrower covenants that during the period the conversion
right exists, Borrower will reserve from its authorized and unissued Common
Stock a sufficient number of shares, free from preemptive rights, to provide for
the issuance of Common Stock for the entire principal amount of this Note, plus
all accrued and unpaid interest thereon, plus any liquidated damages as per
Section 1.4(g) below (the "Reserved Amount"). Borrower represents that upon
issuance, such shares will be duly and validly issued, fully paid and non
assessable. In addition, if Borrower shall issue any securities or make any
change to its capital structure which would change the number of shares of
Common Stock into which the Notes shall be convertible at the then current
Conversion Price, Borrower shall at the same time make proper provision so that
thereafter there shall be a sufficient number of shares of Common Stock
authorized and reserved, free from preemptive rights, for conversion of the
outstanding Notes. Borrower (i) acknowledges that it has irrevocably instructed
its transfer agent to issue certificates for the Common Stock issuable upon
conversion of this Note, and (ii) agrees that its issuance of this Note shall
constitute full authority to its officers and agents who are charged with the
duty of executing stock certificates to execute and issue the necessary
certificates for shares of Common Stock in accordance with the terms and
conditions of this Note. If, at any time Borrower does not maintain the Reserved
Amount it will be considered an Event of Default under Section 3.2 of the Note.

 

1.4 Method of Conversion.

 

(a)         Mechanics of Conversion. Subject to Section 1.1, this Note may be
converted by Holder in whole or in part at any time from time to time after the
Issue Date, by (a) submitting to Borrower a Conversion Notice by facsimile (with
receipt confirmation from recipient), e mail or other reasonable means of
communication dispatched on the Conversion Date prior to 6:00 p.m., Eastern
Standard Time and (b) subject to Section 1.4(b), surrendering this Note at the
principal office of Borrower.

 



Borrower__________   Holder _________



 

4

 

 

(b)         Surrender of Note Upon Conversion. Notwithstanding anything to the
contrary set forth herein, upon conversion of this Note in accordance with the
terms hereof, Holder shall not be required to physically surrender this Note to
Borrower unless the entire unpaid principal amount of this Note is so converted.
Holder and Borrower shall maintain records showing the principal amount so
converted and the dates of such conversions or shall use such other method,
reasonably satisfactory to Holder and Borrower, so as not to require physical
surrender of this Note upon each such conversion. in the event of any dispute or
discrepancy, such records of Borrower shall, prima-facie, be controlling and
determinative in the absence of manifest error. Notwithstanding the foregoing,
if any portion of this Note is converted as aforesaid, Holder may not transfer
this Note unless Holder first physically surrenders this Note to Borrower,
whereupon Borrower will forthwith issue and deliver upon the order of Holder a
new Note of like tenor, registered to Holder (upon payment by Holder of any
applicable transfer taxes) representing in the aggregate the remaining unpaid
principal amount of this Note. Holder and any assignee who is an "accredited
investor" as defined under Rule 50l(a), by acceptance of this Note, acknowledge
and agree that, by reason of the provisions of this paragraph, following
conversion of a portion of this Note, the unpaid and unconverted principal
amount of this Note represented by this Note may be less than the amount stated
on the face hereof.

 

(c)         Payment of Taxes. Borrower shall not be required to pay any tax
which may be payable in respect of any transfer involved in the issue and
delivery of shares of Common Stock or other securities or property on conversion
of this Note in a name other than that of Holder (or in street name), and
Borrower shall not be required to issue or deliver any such shares or other
securities or property unless and until the person or persons (other than Holder
or the custodian in whose street name such shares are to be held for Holder's
account) requesting the issuance thereof shall have paid to Borrower the amount
of any such tax or shall have established to the satisfaction of Borrower that
such tax has been paid.

 

(d)         Delivery of Common Stock upon Conversion. Upon receipt by Borrower
from Holder of a facsimile transmission (with receipt confirmation from
recipient) or e-mail (or other reasonable means of communication) of a
Conversion Notice meeting the requirements for conversion as provided in this
Section 1.4, Borrower shall issue and deliver or cause to be issued and
delivered to or upon the order of Holder certificates for the Common Stock
issuable upon such conversion within two (2) business days after such receipt
(but in no event later than the third (3rd) business day being hereinafter
referred to as the "Deadline") (and, solely in the case of conversion of the
entire unpaid principal amount hereof, surrender of this Note) in accordance
with the terms hereof and the Purchase Agreement.

 

(e)         Obligation of Borrower to Deliver Common Stock. Upon receipt by
Borrower of a Conversion Notice, Holder shall be deemed to be Holder of record
of the Common Stock issuable upon such conversion, the outstanding principal
amount and the amount of accrued and unpaid interest on this Note shall be
reduced to reflect such conversion, and, unless Borrower defaults on its
obligations under this Article I, all rights with respect to the portion of this
Note being so converted shall forthwith terminate except the right to receive
the Common Stock or other securities, cash or other assets, as herein provided,
on such conversion. If Holder shall have given a Conversion Notice as provided
herein, Borrower's obligation to issue and deliver the certificates for Common
Stock shall be absolute and unconditional, irrespective of the absence of any
action by Holder to enforce the same, any waiver or consent with respect to any
provision thereof, the recovery of any judgment against any person or any action
to enforce the same, any failure or delay in the enforcement of any other
obligation of Borrower to Holder of record, or any setoff; counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by Holder
of any obligation to Borrower, and irrespective of any other circumstance which
might otherwise hint such obligation of Borrower to Holder in connection with
such conversion. The Conversion Date specified in the Conversion Notice shall be
the Conversion Date so long as the Conversion Notice is received by Borrower
before 6:00 p.m., Eastern Standard Time, on such date.

 



Borrower__________   Holder _________



 

5

 

 

(f)          Delivery of Common Stock by Electronic Transfer. In lieu of
delivering physical certificates representing the Common Stock issuable upon
conversion, provided Borrower is participating in the Depository Trust Company
("DTC") Fast Automated Securities Transfer ("FAST") program, upon request of
Holder, Borrower shall se Common Stock issuable upon conversion to Holder by
crediting the account of Holder's Prime Broker with DTC through its Deposit
Withdrawal Agent Commission ("DWAC") system.

 

(g)          Failure to Deliver Common Stock Prior to Deadline: Partial
Liquidated Damages. Should Borrower fail to deliver the Common Stock by the
Deadline then Holder, at any time, prior to selling all of the shares being
converted, may rescind any portion, in whole or in part, of that particular
conversion, attributable to the unsold shares and have the rescinded conversion
amount returned to the principal sum with the rescinded conversion shares
returned to the Borrower. Without in any way limiting Holder's right to pursue
other remedies, including actual damages and/or equitable relief, the parties
agree that if delivery of the Common Stock issuable upon conversion of this Note
is not delivered by the Deadline, Borrower shall pay to Holder $1,000 per day in
cash, for each day beyond the Deadline that Borrower fails to deliver such
Common Stock. Such cash amount shall be paid to Holder on the business day
immediately following delivery of the Common Stock or, at the option of Holder
(by written notice to Borrower), shall be added to the principal amount of this
Note, in which event interest shall accrue thereon in accordance with the terms
of this Note and such additional principal amount shall be convertible into
Common Stock in accordance with the terms of this Note. In addition, if delivery
of the Common Stock issuable upon conversion of this Note is not delivered by
the Deadline, Borrower shall cover all costs associated with the issuance of
such Common Stock. Borrower agrees that the right to convert is a valuable right
to Holder. The damages resulting from a failure, attempt to frustrate or
interference with such conversion right are difficult if not impossible to
qualify. Accordingly, the parties acknowledge that the partial liquidated
damages provision contained in this Section 1.4(g) are justified.

 

1.5 Concerning the Shares. Buyer understands that the Note, and until such time
as the Conversion Shares have become eligible for transfer pursuant to any of
the alternatives specified in Section 2(f) of the Purchase Agreement, the
Conversion Shares may bear a restrictive legend in substantially the following
form:

 



Borrower__________   Holder _________



 

6

 

 

"NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT, NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES."

 

The legend set forth above shall be removed from a Security which satisfied any
of the alternatives specified in Section 2(f) of the Purchase Agreement and
Company shall cause its Transfer Agent to issue a certificate(s) without such
legend upon request by its holder. In the absence of a registration statement
covering the Security, such holder shall provide an opinion of counsel, to the
effect that a public sale or transfer of such Security may be made without
registration under the 1933 Act. In the event that Company does not accept the
opinion of counsel provided by Buyer by the Deadline, it will be considered an
Event of Default pursuant to Section 3.2 of the Note.

 

1.6 Effect of Certain Events.

 

(a)          Effect of Merger. Consolidation. Etc. At the option of Holder, the
sale, conveyance or disposition of all or substantially all of the assets of
Borrower, the effectuation by Borrower of a transaction or series of related
transactions in which more than 50% of the voting power of Borrower is disposed
of, or the consolidation, merger or other business combination of Borrower with
or into any other Person (as defined below) or Persons when Borrower is not the
survivor shall be treated pursuant to Section 1.6(b) hereof. "Person" shall mean
any individual, corporation, limited liability company, partnership,
association, trust or other entity or organization

 



Borrower__________   Holder _________



 

7

 

 

(b)          Adjustment Due to Merger. Consolidation. Etc. If, at any time when
this Note is issued and outstanding and prior to conversion of all of the Notes,
there shall be any merger, consolidation, exchange of shares, recapitalization,
reorganization, or other similar event, as a result of which shares of Common
Stock of Borrower shall be changed into the same or a different number of shares
of another class or classes of stock or securities of Borrower or another
entity, or in case of any sale or conveyance of all or substantially all of the
assets of Borrower other than in connection with a plan of complete liquidation
of Borrower, then Holder of this Note shall thereafter have the right to receive
upon conversion of this Note, upon the basis and upon the terms and conditions
specified herein and in lieu of the shares of Common Stock immediately
theretofore issuable upon conversion, such stock, securities or assets which
Holder would have been entitled to receive in such transaction had this Note
been converted in full immediately prior to such transaction (without regard to
any, limitations on conversion set forth herein), and in any such case
appropriate provisions shall be made with respect to the rights and interests of
Holder of this Note to the end that the provisions hereof (including, without
limitation, provisions for adjustment of the Conversion Price and of the number
of shares issuable upon conversion of the Note) shall thereafter be applicable,
as nearly as may be practicable in relation to any securities or assets
thereafter deliverable upon the conversion hereof. Borrower shall not affect any
transaction described in this Section 1.6(b) unless (a) it first gives, to the
extent practicable, thirty (30) days prior written notice (but in any event at
least fifteen (15) days prior written notice) of the record date of the special
meeting of shareholders to approve, or if there is no such record date, the
consummation of, such merger, consolidation, exchange of shares,
recapitalization, reorganization or other similar event or sale of assets
(during which time Holder shall be entitled to convert this Note) and (b) the
resulting successor or acquiring entity (if not Borrower) assumes by written
instrument the obligations of this Section l.6(b). The above provisions shall
similarly apply to successive consolidations, mergers, sales, transfers or share
exchanges.

 

(c)         Adjustment due to Distribution. If Borrower shall declare or make
any distribution of its assets (or rights to acquire its assets) to holders of
Common Stock as a dividend, stock repurchase, by way of return of capital or
otherwise (including any dividend or distribution to Borrower's shareholders in
cash or shares (or rights to acquire shares) of capital stock of a subsidiary
(i.e., a spin-off)) (a "Distribution"), then Holder of this Note shall be
entitled, upon any conversion of this Note after the date of record for
determining shareholders entitled to such Distribution, to receive the amount of
such assets which would have been payable to Holder with respect to the shares
of Common Stock issuable upon such conversion had such Holder been Holder of
such shares of Common Stock on the record date for the determination of
shareholders entitled to such Distribution.

 

(d)          (Intentionally Omitted).

 

(e)         Purchase Rights. If, at any time when any Notes are issued and
outstanding, Borrower issues any convertible securities or rights to purchase
stock, warrants, securities or other property (the "Purchase Rights") pro rata
to the record holders of any class of Common Stock, then Holder of this Note
will be entitled to acquire, upon the terms applicable to such Purchase Rights,
the aggregate Purchase Rights which such Holder could have acquired if such
Holder had held the number of shares of Common Stock acquirable upon complete
conversion of this Note (without regard to any limitations on conversion
contained herein) immediately before the date on which a record is taken for the
grant, issuance or sale of such Purchase Rights or, if no such record is taken,
the date as of which the record holders of Common Stock are to be determined for
the grant, issue or sale of such Purchase Rights.

 



Borrower__________   Holder _________



 

8

 

 

(f)         Notice of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price as a result of the events described in this
Section 1.6, Borrower, at its expense, shall promptly compute such adjustment or
readjustment and prepare and furnish to Holder a certificate setting forth such
adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based. Borrower shall, upon the written request at
any time of Holder, furnish to such Holder a like certificate setting forth (i)
such adjustment or readjustment, (ii) the Conversion Price at the time in effect
and (iii) the number of shares of Common Stock and the amount, if any, of other
securities or property which at the time would be received upon conversion of
the Note.

 

I.7 Status as Shareholder. Upon submission of a Conversion Notice by a Holder,
(i) the shares covered thereby (provided the Reserved Amount fully covers the
dollar amount being converted and that such shares meet the conditions set forth
in Section 1.1 above) shall be deemed converted into shares of Common Stock and
(ii) Holder's rights as a Holder of such converted portion of this Note shall
cease and terminate, excepting only the right to receive certificates (or
electronic transmissions into Holder's broker account) for such shares of Common
Stock and to any remedies provided herein or otherwise available at law or in
equity to such holder because of a failure by Borrower to comply with the terms
of this Note. Notwithstanding the foregoing, if a Holder has not received
certificates (or transfer in the form of electronic transmission into Holder's
broker account) for all shares of Common Stock prior to the tenth (lOth)
business day after the expiration of the Deadline with respect to a conversion
of any portion of this Note for any reason, then (unless Holder otherwise elects
to retain its status as a holder of Common Stock by so notifying Borrower)
Holder shall regain the rights of a Holder of this Note with respect to such
unconverted portions of this Note and Borrower shall, as soon as practicable,
return such unconverted Note to Holder or, if the Note has not been surrendered,
adjust its records to reflect that such portion of this Note has not been
converted. In all cases, Holder shall retain all of its rights and remedies
(including, without limitation the right to receive liquidated damages pursuant
to Section 1.4(g), to the extent required thereby, for Borrower's failure to
convert this Note.

 

1.8 Prepayment Notwithstanding anything to the contrary contained in this Note,
so long as Borrower has not received a Conversion Notice from Holder, then at
any time during the period beginning on the Issue Date, Borrower shall have the
right, exercisable on not less than three (3) Trading Days prior written notice
to Holder of the Note to prepay the outstanding Note (principal and accrued
interest), in full, in accordance with this Section 1.9. Any notice of
prepayment hereunder (an "Optional Prepayment Notice") shall be delivered to
Holder of the Note at its registered addresses by facsimile (with receipt
confirmation by recipient) or email and shall state: (i) that Borrower is
exercising its right to prepay the Note, and (ii) the date of prepayment which
shall be not more than three (3) Trading Days from the date of the Optional
Prepayment Notice. On the date fixed for prepayment (the "Optional Prepayment
Date"), Borrower shall make payment of the Optional Prepayment Amount (as
defined below) to or upon the order of Holder as specified by Holder in writing
to Borrower at least one (I) business day prior to the Optional Prepayment Date.
If Borrower exercises its right to prepay the Note, Borrower shall make payment
to Holder of an amount in cash (the "Optional Prepayment Amount") equal to I
05%, multiplied by the sum of (w) the then outstanding principal amount of this
Note plus (x) accrued and unpaid interest on the unpaid principal amount of this
Note to the Optional Prepayment Date plus (y) Default Interest and Partial
Penalty Payment, if any, on the amounts referred to in clauses (w) and (x) plus
(iv) any amounts owed to Holder pursuant to Sections 1.4 and 3.2 hereof. If
Borrower delivers an Optional Prepayment Notice and fails to pay the Optional
Prepayment Amount due to Holder of the Note within two (2) business days
following the Optional Prepayment Date, Borrower shall forever forfeit its right
to prepay the Note pursuant to this Section 1.8.

 



Borrower__________   Holder _________



 

9

 

 

ARTICLE II. CERTAIN COVENANTS

 

2.1 Distributions on Capital Stock. So long as Borrower shall have any
obligation under this Note, Borrower shall not without Holder's written consent
(a) pay, declare or set apart for such payment, any dividend or other
distribution (whether in cash, property or other securities) on shares of
capital stock other than dividends on shares of Common Stock solely in the form
of additional shares of Common Stock or (b) directly or indirectly or through
any subsidiary make any other payment or distribution in respect of its capital
stock except for distributions pursuant to any shareholders' rights plan which
is approved by a majority of Borrower's disinterested directors.

 

2.2 Restriction on Stock Repurchases. So long as Borrower shall have any
obligation under this Note, Borrower shall not without Holder's written consent
redeem, repurchase or otherwise acquire (whether for cash or in exchange for
property or other securities or otherwise) in any one transaction or series of
related transactions any shares of capital stock of Borrower or any warrants,
rights or options to purchase or acquire any such shares.

 

2.3 Par Value of Common Stock. So long as Borrower shall have any obligation
under this Note, Borrower covenants that at any time when Holder shall deliver a
Conversion Notice, the par value of Borrower's Common Stock shall not be higher
than the Conversion Price applicable to such Conversion Notice.

 

2.4 Mandatory Reverse Stock Split. So long as Borrower shall have any obligation
under this Note, should there be no bid on the Trading Market where the
Company's Common Stock is listed or traded for 3 consecutive trading days, the
Company shall immediately have its Common Stock undergo a reverse stock split at
a ratio of I 00-to-1.

 

2.5 Borrowings. So long as Borrower shall have any obligation under this Note,
Borrower shall not, without giving Holder notice of his Right Of First Refusal,
in accordance with Section 4(c) of the Purchase Agreement written consent,
create, incur, assume guarantee, endorse, contingently agree to purchase or
otherwise become liable upon the obligation of any person, firm, partnership,
joint venture or corporation, except by the endorsement of negotiable
instruments for deposit or collection, or suffer to exist any liability for
borrowed money, except (a) borrowings in existence or committed on the date
hereof and of which Borrower has informed Holder in writing prior to the date
hereof, (b) indebtedness to trade creditors or financial institutions incurred
in the ordinary course of business or (c) borrowings, the proceeds of which
shall be used to repay this Note.

 



Borrower__________   Holder _________



 

10

 

 

2.6 Sale of Assets. So long as Borrower shall have any obligation under this
Note, Borrower shall not, without Holder's written consent, sell, lease or
otherwise dispose of any significant portion of its assets outside the ordinary
course of business. Any consent to the disposition of any assets may be
conditioned on a specified use of the proceeds of disposition.

 

ARTICLE m. EVENTS OF DEFAULT/INDEMNITY

 

If any of the following events occur (each, an "Event of Default"), the Holder
shall be entitled to consider the Borrower to be in default and this Note shall
become immediately due and payable:

 

3.1 Failure to Pay Principal or Interest. Borrower fails to pay the principal
hereof or interest thereon when due on this Note, whether at the Maturity Date,
upon acceleration or otherwise.

 

3.2 Conversion and the Shares. Borrower fails to issue shares of Common Stock to
Holder (or announces or threatens in writing that it will not honor its
obligation to do so) upon exercise by Holder of the conversion rights of Holder
in accordance with the terms of this Note, fails to transfer or cause its
transfer agent to transfer or issue any certificate (or electronic transmission)
for shares of Common Stock issued to Holder upon conversion of or otherwise
pursuant to this Note as and when required by this Note, Borrower directs its
transfer agent not to transfer or delays, impairs, and/or hinders its transfer
agent in transferring (or issuing) (electronically or in certificated form) the
shares of Common Stock to be issued to Holder upon conversion of or otherwise
pursuant to this Note as and when required by this Note, or fails to remove (or
directs its transfer agent not to remove or impairs, delays, and/or hinders its
transfer agent from removing) any restrictive legend (or to withdraw any stop
transfer instructions in respect thereof) on any certificate for any shares of
Common Stock issued to Holder upon conversion of or otherwise pursuant to this
Note as and when required by this Note (or makes any written announcement,
statement or threat that it does not intend to honor the obligations described
in this paragraph) and any such failure shall continue uncured (or any written
announcement, statement or threat not to honor its obligations shall not be
rescinded in writing) for three (3) business days after Holder shall have
delivered a Conversion Notice.

 

3.3 Breach of Covenants. Borrower breaches any material covenant or other
material term or condition contained in this Note and any collateral documents
including but not limited to the Purchase Agreement and such breach continues
for a period of ten (10) days after written notice thereof to Borrower from
Holder.

 

3.4 Breach of Representations and Warranties. Any representation or warranty of
Borrower made herein or in any agreement, statement or certificate given in
pursuant hereto or in connection herewith (including, without limitation, the
Purchase Agreement), shall be false or misleading in any material respect when
made and the breach of which has (or with the passage of time will have) a
material adverse effect on the rights of Holder with respect to this Note or the
Purchase Agreement.

 



Borrower__________   Holder _________



 

11

 

 

3.5 Receiver or Trustee. Borrower or any subsidiary of Borrower shall make an
assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed.

 

3.6 (Intentionally Omitted).

 

3.7 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against Borrower or any subsidiary of Borrower.

 

3.8 Delisting of Common Stock. Borrower shall fail to maintain the listing of
the Common Stock on a Trading Market.

 

3.9 Liquidation. Any dissolution, liquidation, or winding up of Borrower or any
substantial portion of its business.

 

3.10 Cessation of Operations. Any cessation of operations by Borrower or
Borrower admits it is otherwise generally unable to pay its debts as such debts
become due, provided, however, that any disclosure of Borrower's ability to
continue as a "going concern" shall not be an admission that Borrower cannot pay
its debts as they become due.

 

3.11 Maintenance of Assets. The failure by Borrower to maintain any material
intellectual property rights, personal, real property or other assets which are
necessary to conduct its business (whether now or in the future).

 

3.12 Financial Statement Restatement. The restatement of any financial
statements filed by Borrower with the SEC for any date or period from two (2)
years prior to the Issue Date and until this Note is no longer outstanding, if
the result of such restatement would, by comparison to the unrestated financial
statement, have constituted a material adverse effect on the rights of Holder
with respect to this Note or the Purchase Agreement.

 

3.13 Reverse Splits. Borrower effectuates a reverse split of its Common Stock
without twenty (20) days prior written notice to Holder, unless such reverse
split is done pursuant to Section 2.4 of this Note.

 

3.14 Replacement of Transfer Agent. In the event that Borrower proposes to
replace its transfer agent, Borrower fails to provide, prior to the effective
date of such replacement, a fully executed Irrevocable Transfer Agent
Instructions in a form as initially delivered pursuant to the Purchase Agreement
(including but not limited to the provision to irrevocably reserve shares of
Common Stock in the Reserved Amount) signed by the successor transfer agent to
Borrower and Borrower.

 



Borrower__________   Holder _________



 

12

 

 

3.15 Default. Notwithstanding anything to the contrary contained in this Note,
upon the occurrence of an Event of Default under Article III, exercisable
through the delivery of written notice to Borrower by the Holder (the "Default
Notice"), the Note shall become immediately due and payable and Borrower shall
pay to Holder, in full satisfaction of its obligations hereunder, an amount
equal: 130o/o times the sum of (w) the then outstanding principal amount of this
Note plus (x) accrued and unpaid interest on the unpaid principal amount of this
Note to the date of payment (the "Mandatory Prepayment Date") plus (y) Default
Interest and Partial Penalty Payment, if any, on the amounts referred to in
clauses (w) and/or (x) plus (z) any amounts owed to Holder pursuant to Section
1.4(g) hereof (the then outstanding principal amount of this Note to the date of
payment plus the amounts referred to in clauses (x), (y) and (z) shall
collectively be known as the "Default Amount") and all other amounts payable
hereunder shall immediately become due and payable, all without demand,
presentment or notice, all of which hereby are expressly waived, together with
all costs, including, without limitation, legal fees and expenses, of
collection, and Holder shall be entitled to exercise all other rights and
remedies available at law or in equity. If Borrower fails to pay the Default
Amount within five (5) business days of written notice that such amount is due
and payable, then Holder shall have the right at any time, so long as Borrower
remains in default (and so long and to the extent that there are sufficient
authorized shares), to require Borrower, upon written notice, to immediately
issue, in lieu of the Default Amount (or any part thereof), the number of shares
of Common Stock of Borrower equal to the Default Amount (or any part thereof)
divided by the Conversion Price then in effect.

 

3.16 Par Value of Common Stock. Borrower shall fail to have the appropriate
Common Stock par value in accordance with Section 2.3 of this Note.

 

3.17 Mandatory Reverse Stock Split. Borrower shall fail to have its Common Stock
undergo a reverse stock split in accordance with Section 2.4 of this Note.

 

3.18 Failure to Comply with the Exchange Act. Borrower shall fail to comply with
the reporting requirements of the Exchange Act; and/or Borrower shall cease to
be subject to the reporting requirements of the Exchange Act.

 

3.19 Indemnification of Holder. In addition to any other remedies available to
the Holder, Borrower will, at all times, indemnify, save, and hold harmless
Holder and its officers, directors, employees, and agents from and against all
sums and expenses, claims, costs, charges, legal fees, collection fees,
disbursements, and expenses of very kind and nature associated with a breach of
this Agreement by Borrower, including, but not limited to, any breach of a
representation, warranty, or covenant made by Borrower.

 



Borrower__________   Holder _________



 

13

 

 

ARTICLE IV. MISCELLANEOUS

 

4.1 Failure or Indulgence Not Waiver. No failure or delay on the part of Holder
in the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

4.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to he received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.

 

The addresses for such communications shall be: If to Borrower, to:

Eventure Interactive, Inc.

3420 Bristol St., 6th Floor

Costa Mesa, CA 92626

Attn: Gannon Giguiere

Telephone: 855-986-5669

Email: gannon.giguiere@eventure.com

 

If to Holder, to:

 

River North Equity LLC

360 W. Hubbard St., Unit 2801

Chicago, Illinois 60654

 

Attn: Edward M. Liceaga

Telephone: (312)-643-0280

E-mail: Edward@rivemorthequity.com

 

4.3 Amendments. This Note and any provision hereof may only be amended by an
instrument in writing signed by Borrower and Holder. The term "Note" and all
reference thereto, as used throughout this instrument, shall mean this
instrument (and the other Notes issued pursuant to the Purchase Agreement) as
originally executed, or if later amended or supplemented, then as so amended or
supplemented.

 



Borrower__________   Holder _________



 

14

 

 

4.4 Assignability. This Note shall be binding upon Borrower and its successors
and assigns, and shall inure to the benefit of Holder and its successors and
assigns. Each transferee of this Note must be an "accredited investor" as
defined in Rule 501(a) of the 1933 Act. Notwithstanding anything inside in this
Note to the contrary, this Note may be pledged as collateral in connection with
a bona fide margin account or other lending arrangement in compliance with
applicable securities rules and regulations.

 

4.5 Cost of Collection. If default is made in the payment of this Note, Borrower
shall pay Holder hereof all costs of collection, including reasonable attorneys'
fees.

 

4.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Illinois without regard to principles of conflicts
of laws. Any action brought by either party against the other concerning the
transactions contemplated by this Note shall be brought only in the state courts
of Illinois or in the federal courts located in Cook County. The parties to this
Note hereby irrevocably waive any objection to jurisdiction and venue of any
action instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. Borrower and Holder
waive trial by jury. The prevailing party shall be entitled to recover from the
other party its reasonable attorney's fees and costs. In the event that any
provision of this Note or any other agreement delivered in connection herewith
is invalid or unenforceable under any applicable statute or rule of law, then
such provisions shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision, which may prove invalid or unenforceable under any law,
shall not affect the validity or enforceability of any other provision of any
agreement. Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Note, or any other agreement/document related to it, by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.

 

4.7 Convertible Note Purchase Agreement. By its acceptance of this Note, each
party agrees to be bound by the applicable terms of the Convertible Note
Purchase Agreement dated March_, 2015.

 



Borrower__________   Holder _________



 

15

 

 

4.8 Notice of Corporate Events. Except as otherwise provided below, Holder of
this Note shall have no rights as a Holder of Common Stock unless and only to
the extent that it converts this Note into Common Stock. Borrower shall provide
Holder with prior notification of any meeting of Borrower's shareholders (and
copies of proxy materials and other information sent to shareholders). In the
event of any taking by Borrower of a record of its shareholders for the purpose
of determining shareholders who are entitled to receive payment of any dividend
or other distribution, any right to subscribe for, purchase or otherwise acquire
(including by way of merger, consolidation, reclassification or
recapitalization) any share of any class or any other securities or property, or
to receive any other right, or for the purpose of determining shareholders who
are entitled to vote in connection with any proposed sale, lease or conveyance
of all or substantially all of the assets of Borrower or any proposed
liquidation, dissolution or winding up of Borrower, Borrower shall mail a notice
to Holder, at least twenty (20) days prior to the record date specified therein
(or thirty (30) days prior to the consummation of the transaction or event,
whichever is earlier), of the date on which any such record is to be taken for
the purpose of such dividend, distribution, right or other event, and a brief
statement regarding the amount and character of such dividend, distribution,
right or other event to the extent known at such time. Borrower shall make a
public announcement of any event requiring notification to Holder hereunder
substantially simultaneously with the notification to Holder in accordance with
the terms of this Section 4.9.

 

4.9 Remedies. Borrower acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to Holder, by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, Borrower
acknowledges that the remedy at law for a breach of its obligations under this
Note will be inadequate and agrees, in the event of a breach or threatened
breach by Borrower of the provisions of this Note, that Holder shall be
entitled, in addition to all other available remedies at law or in equity, and
in addition to the penalties assessable herein, to an injunction or injunctions
restraining, preventing or curing any breach of this Note and to enforce
specifically the terms and provisions thereof, without the necessity of showing
economic loss and without any bond or other security being required.

 

[THE REMAINDER OF THIS PAGE HAS DELIBERATELY BEEN LEFT BLANK]

 



Borrower__________   Holder _________



 

16

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

SIGNED by: Edward M. Liceaga for and on behalf of

River North Equity LLC

 

Signature:  /s/ Edward M. Liceaga

  

SIGNED by:  /s/ Gannon Giguiere for and on behalf of Eventure Interactive, Inc.

  

Signature:  /s/ Gannon Giguiere

  



Borrower__________   Holder _________



 

17

 